Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                          Nos. 04-18-00889-CR & 04-18-00890-CR

                                    Sergio MARTINEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                     Trial Court Nos. 2015CR10879 & 2015CR10880
                       Honorable Melisa C. Skinner, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED, and appellate counsel’s motion to withdraw is GRANTED.

       SIGNED October 30, 2019.


                                              _____________________________
                                              Beth Watkins, Justice